On appeal from so much of a decree of the Surrogate’s Court of Kings county as confirms a referee’s report and allows the claim of an objeetant, directs payment to the referee of the sum of $750 for his services, and charges the appellants individually with the costs and expenses of said reference, decree settling the accounts of the appellants unanimously affirmed, so far as appealed from, with costs to respondent Catherine Mándelas, payable by the appellants personally. No opinion. Present—• Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.